The defendant was charged with receiving stolen goods, knowing they were stolen, of the value of $113, alleged to have been feloniously taken from a warehouse where valuable goods were stored, after the thief, who was alleged to be unknown, had broken open the same. There was no demurrer to the indictment. The evidence was sufficient to support the verdict, as to every material allegation contained in the indictment. There was no error in overruling the motion for new trial.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.
                         DECIDED APRIL 9, 1940.